                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


 STRIKE 3 HOLDINGS, LLC,
      Plaintiff,

       v.
                                                    No. 3:19-cv-01010 (VLB)
 JOHN DOE subscriber assigned IP
 address 24.187.79.27,
       Defendant.


              ORDER GRANTING MOTION FOR LEAVE TO SERVE
        THIRD PARTY SUBPOENA PRIOR TO A RULE 26(f) CONFERENCE

      Plaintiff Strike 3 Holdings, LLC (“Strike 3”) alleges that defendant John Doe,

identified only by his IP address, committed copyright infringement by distributing

Plaintiff’s adult films using BitTorrent, a peer-to-peer file distribution network. See

generally [Dkt. 1 (Compl.)]. Plaintiff moves pursuant to Fed R. Civ. P. 26(d)(1) for

leave to serve a third-party subpoena on defendant’s internet service provider

(“ISP”) for the limited purpose of discovering Defendant’s identity; only with

Defendant’s identity will Plaintiff be able to serve defendant with process and

proceed with the case. [Dkt. 9-1 at 8-9]. For substantially the reasons set forth in

Plaintiff’s motion and supporting documents, I will GRANT the motion, having

concluded that Plaintiff has established good cause for entry of this order.

      Plaintiff acknowledges the concerns raised by many courts around the

nation that, given the nature of the films allegedly distributed by defendants,

defendants may feel coerced to settle these suits merely to prevent public
disclosure of defendants’ identifying information.1 See, e.g., Malibu Media, LLC v.

Doe, 2015 WL 4092417 (S.D.N.Y.); Malibu Media, LLC v. Doe, 2015 WL 1780965

(S.D.N.Y.); Malibu Media, LLC v. Doe, 2015 WL 4923114 (S.D.N.Y.). I share these

concerns. This order is therefore subject to the following conditions and

limitations:

      1.       Plaintiff may subpoena defendant’s ISP only to obtain defendant’s
               name and address, but not defendant’s e-mail or telephone number.
               Plaintiff may only use defendant’s name and address, if obtained by
               defendant’s ISP, for the purposes of this litigation; plaintiff is ordered
               not to disclose defendant’s name or address, or any other identifying
               information other than defendant’s ISP number, that plaintiff may
               subsequently learn. Plaintiff shall not threaten to disclose any of
               defendant’s identifying information. Defendant will be permitted to
               litigate this case anonymously unless and until this Court orders
               otherwise and only after defendant has had an opportunity to
               challenge the disclosure. Therefore, plaintiff is ordered not to publicly
               file any of defendant’s identifying information and to file all documents
               containing defendant’s identifying information under seal.

      2.       Plaintiff may immediately serve a Rule 45 subpoena on defendant’s
               ISP to obtain defendant’s name and current and permanent address.
               Plaintiff is expressly not permitted to subpoena the ISP for
               defendant’s e-mail addresses or telephone numbers. Plaintiff shall
               serve defendant’s ISP with a copy of the complaint, this Order, and the
               subpoena.

      3.       After having been served with the subpoena, the ISP will delay
               producing to plaintiff the subpoenaed information until after it has
               provided defendant John Doe with:

                  a. Notice that this suit has been filed naming defendant as the one
                     that allegedly downloaded copyright protected work;

                  b. A copy of the subpoena, the complaint filed in this lawsuit, and
                     this Order; and

                  c. Notice that the ISP will comply with the subpoena and produce
                     to plaintiff the information sought in the subpoena unless,

      1
        Plaintiff consents to conditions in this order prohibiting it from initiating a
settlement with defendant prior to serving him with the complaint, as well as an
order allowing defendant to proceed anonymously. [Dkt. 9-1 at 4].
                                            2
             within 60 days of service of the subpoena on defendant by the
             ISP, defendant files a motion to quash the subpoena or for other
             appropriate relief in this Court. If a timely motion to quash is
             filed, the ISP shall not produce the subpoenaed information
             until the Court acts on the motion.

4.    Defendant’s ISP will have 60 days from the date of service of the Rule
      45 subpoena upon it to serve defendant John Doe with a copy of the
      complaint, this Order, and the subpoena. The ISP may serve defendant
      John Doe using any reasonable means, including written notice sent
      to his or her last known address, transmitted either by first class mail
      or via overnight service.

5.    Defendant John Doe shall have 60 days from the date of service of the
      Rule 45 subpoena and this Order upon him to file any motions with
      this Court contesting the subpoena (including a motion to quash or
      modify the subpoena), as well as any request to litigate the subpoena
      anonymously. The ISP may not turn over the identifying information
      of defendant to plaintiff before the expiration of this 60-day period.
      Additionally, if defendant or the ISP files a motion to quash or modify
      the subpoena, or a request to litigate the subpoena anonymously, the
      ISP may not turn over any information to plaintiff until the issues have
      been addressed and the Court issues an order instructing the ISP to
      resume turning over the requested discovery.

6.    Defendant’s ISP shall preserve any subpoenaed information pending
      the resolution of any timely filed motion to quash.

7.    Defendant’s ISP shall confer with plaintiff and shall not assess any
      charge in advance of providing the information requested in the
      subpoena. If defendant’s ISP receives a subpoena and elects to
      charge for the costs of production, it shall provide a billing summary
      and cost report to plaintiff.

8.    Any information ultimately disclosed to plaintiff in response to a Rule
      45 subpoena may be used by plaintiff solely for the purpose of
      protecting plaintiff's rights as set forth in its complaint.


It is so ordered.

Dated at Hartford, Connecticut, this 26th day of July, 2019.

                                             /s/
                                             Vanessa L. Bryant
                                             United States District Judge


                                   3
